Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to the communication filed on 10/05/2021. Currently claims 1-12 are pending in the application, with claims 11-12 withdrawn from consideration.

ELECTION / RESTRICTION


Applicant's election of Group II, claims 1-10, drawn to an apparatus, in the reply filed on 10/05/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Claim Interpretations - 112(f)

Claim limitations for claim 1 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder "unit, mechanism, and means" coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.

Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a gas supply unit is described in (para. [0017], [0029], and [0036] in conjunction with Fig 1 and (element 110) in Fig 1, deforming mechanism is described in (para. [0040] - [0043]), and a control unit (controller) (element 200) in Fig. 1 is described in (para. [0030]).

If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011 ).


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –


 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, and 7-10 are rejected under 35 U.S.C.102 as being anticipated over Yoshida et al. (US Patent Application Publication Number 2012/0086149 A1), hereafter, referred to as “Yoshida”. 

Regarding claim 1, Yoshida teaches an imprint apparatus that forms a composition on a substrate using a mold to form a pattern on the substrate (abstract), the apparatus comprising:

a gas supply unit configured to supply gas to a periphery of a space sandwiched between the mold and the substrate, by teaching that the apparatus includes gas supplying devices (gas supplying units) (elements 35a, 35b, and 35c) that supply gas to the space between the mold (element 3) and the wafer (substrate (element 5) during a mold contacting operation (para. [0036]).

a deforming mechanism configured to deform the mold by teaching a mold deformation mechanism (deformation mechanism) (element 50, Figs. 2(a-e)) for deforming the shape of the mold (element 3) (para. [0031]), in addition to a shape correction mechanism (element 23, Fig. 1) that applies compressive/tensile force to the mold for shape correction (para [0030]).

a controller configured to bring the mold into contact with the composition on the substrate in a state where the gas supply unit increases a density of the gas in the periphery of the space sandwiched between the mold and the substrate after the  as much as possible to having high solubility to a resin so as to suppress the occurrence of air bubbles (para. [0036]),  and direct  the pressure reduction device configured to reduce a back pressure of the mold held by the holder, wherein the apparatus is configured to reduce the back pressure by the pressure reduction device in parallel with release of the mold (abstract).

Regarding claim 2, Yoshida teaches in Fig. 7C the apparatus further comprising a mold holding unit (element 24, holder or mold holder) that holds the mold, wherein the deforming mechanism includes a pressure control unit (element 52) that adjusts a pressure in a space opposite to the substrate with respect to the mold held by the mold holding unit, and sets
the space to have a negative pressure by the pressure control unit to deform the mold into the concave shape (as shown in Fig. 7C).

Regarding claim 7, Yoshida teaches the apparatus, wherein the gas is helium gas (para. [0036]).

Regarding claim 8, Yoshida teaches the apparatus, wherein the apparatus flattens the composition on the substrate by using a flat plate having a planar portion as the mold by teaching that the mold is restored to a flat surface so as to press the entire pattern surface against the resin (para. [0005]) as the resin on the substrate is pressed against the mold.

Regarding claim 9, Yoshida teaches the apparatus, wherein the apparatus forms a pattern of the composition on the substrate by using the mold with a concave-convex pattern by teaching in Fig. 7C, a schematic view illustrating the state of a mold holding device upon start of operation, and in Fig. 7A, a schematic view illustrating the operation in the midst of releasing a mold from a resin layer formed on a wafer during a mold releasing operation, showing concave-convex pattern.

Regarding claim 10, Yoshida teaches the apparatus, wherein the controller causes the deforming mechanism to deform the mold into the concave shape with respect to the substrate, in a state in which the deforming mechanism deforms the mold into a convex shape with respect to the substrate and the gas supply unit increases the density of the gas in the periphery of the space sandwiched between the mold and the substrate, by teaching that the controller (element 8, Fig. 1) controls the operation, adjustment, and the like of the components of the imprint apparatus (element 1, Fig. 1) (para. [0035]), where the controller directs so that the pressure reduction device configured to reduce a back pressure of the mold held by the holder, wherein the apparatus is configured to reduce the back pressure by the pressure reduction device in parallel with release of the mold (abstract); and forms a concave- as much as possible to having high solubility to a resin so as to suppress the occurrence of air bubbles (para. [0036]).


Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3-6 are rejected under 35 U.S.C.103 as being obvious over Yoshida et al. (US Patent Application Publication Number 2012/0086149 A1), in view of Tanabe et al. (US Patent Application Publication Number 2012/0199997 A1), hereafter, referred to as “Tanabe”.

Regarding claims 3-4, Yoshida teaches an imprint apparatus that forms a composition on a substrate using a mold to form a pattern on the substrate comprising a gas supply unit to supply and increase the concentration of gas around the mold and substrate periphery. But Yoshida fails to explicitly teach a gas detection unit configured to detect whether the gas is supplied in the space sandwiched between the mold and the substrate. However, Tanabe teaches in an imprint apparatus, in the mold-pressing step the controller (element 7) causes the gas supply unit (element 6) to supply a mixed gas based on laser detection (para. [0022]). Tanabe teaches in Fig. 2, a graph illustrating the relationship between the refractive index of each atmosphere (ambient air, a permeable gas, a condensable gas, and a mixed gas of the permeable gas and the condensable gas) and the measuring beam wavelength of the laser interferometer (element 14) (para. [0022]). Tanabe further teaches that the controller (element 7) instructs the gas supply controller (element 25) to control the gas based on the measured value during supply of gas. This is done by a detector for detecting the gaseous component of the atmosphere contained in the optical path of (apparatus 1), where the measuring beam is provided in the imprint apparatus and the component value of a gas contained in the detected gaseous component, the controller (element 7) causes the gas supply controller (element 25) to control the gas flow (para. [0027]) based on the measurement.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention, to incorporate the teaching of Tanabe and use a known technique of gas detection system with a laser interferometer that measures the refractive index of the gas and control the gas flow and the imprint operation based on the measured value, because the measured value of refractive index of the gas precisely correlates the gas concentration in the area, thereby would be 

Regarding claim 5, Tanabe  teaches that the apparatus, wherein the gas detection unit measures whether the gas is filled in a space sandwiched between a center of the mold and the substrate, by teaching that accurate measurement with the laser interferometer (element 14) is performed while the amount of gas remaining in the space between the mold (element 8) and the resin (element 12), and it provides the imprint apparatus an advantageous in accurate pattern formation and throughput compatibility (para. [0028]).

Regarding claim 6, Yoshida and Tanabe teach the apparatus, wherein the deforming mechanism releases the mold from the deformation to bring the mold into contact with the composition on the substrate after the gas detection unit detects that the gas is filled in the space sandwiched between the mold and the substrate, by Tanabe teaching a laser interferometer (element 14) gas detection system used to detect gas concentration while the amount of gas remaining in the space between the mold (element 8) and the resin on the substrate, and Yoshida teaching to forms a concave-convex deformation of the mold by teaching in Fig. 7C, a schematic view illustrating the state of a mold holding device upon start of operation, and in Fig. 7A, a schematic view illustrating the operation in the midst of releasing a mold from a resin layer formed on a wafer during a mold releasing operation, showing concave-convex pattern.  

Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742